                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                                       DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                                       DATE FILED: 
 ARENSON OFFICE FURNISHINGS, INC,

                               Plaintiff,                                         1:20-cv-10497-MKV
                                 -against-                                        MEMORANDUM
                                                                                OPINION AND ORDER
 MICHAEL KOPELMAN,

                               Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        Plaintiff Arenson Office Furnishings, Inc. (“Arenson”) brings this action against Defendant

Michael Kopelman (“Kopelman”), its former employee, for breach of contract, unjust enrichment,

and declaratory relief. (See generally Complaint [ECF No. 1-1].) Before the Court is Arenson’s

motion to disqualify Brach Eichler LLC as counsel for Kopelman. (Mot. Disqualify [ECF No. 5].)

For the reasons discussed below, Plaintiff’s motion is DENIED without prejudice.

                                             BACKGROUND 1

        Kopelman began working as a sales representative for Arenson, a furniture dealer, in 2011.

(Compl. ¶¶ 5–6 [ECF No. 1-1].) The terms and conditions of Kopelman’s employment were set

forth in an Offer Letter signed by Kopelman. (Id. ¶ 9 & Ex. A.) Pursuant to the Offer Letter,

Kopelman was compensated with a draw-against-commission arrangement whereby Kopelman

received a fixed salary of $200,000 and was required to generate sales that would result in

commission payments that equaled or exceeded his draw. (Id. ¶¶ 10–11.) In addition to the fixed

salary, Arenson paid numerous expenses “to facilitate [Kopelman’s] sales efforts,” including




    1
     The following facts are taken from the Complaint and the parties’ submissions in connection with the pending
motion to disqualify.

                                                       1
country club dues, various benefits, and a company cell phone. (Id. ¶ 12 & Ex. A.) Arenson alleges

that it paid approximately $580,000 in expenses for Kopelman since 2011. (Id. ¶ 12.)

       Arenson alleges that Kopelman largely failed to generate sales sufficient to earn

commission that equaled or exceeded his draw. (Id. ¶ 14.) Arenson therefore lowered Kopelman’s

draw to avoid Kopelman’s negative commission rate from increasing further. (Id. ¶ 15.) In 2018,

Kopelman’s compensation plan changed to incorporate a process for Kopelman to pay back his

deficit. (Id.) Kopelman’s employment was terminated in July 2020. (Id. ¶ 16.) At the time of his

termination, Kopelman’s approximate commission-versus-draw balance was negative $1,120,000.

(Id. ¶ 19.) Arenson alleges that it demanded Kopelman to repay that balance, but he affirmatively

refused to do so. (Id. ¶ 20.)

       One month after his termination, Kopelman accepted employment with a competitor of

Arenson. (Id. ¶ 17.) The Offer Letter prohibits Kopelman, for eighteen months following his

termination, from soliciting or servicing any customers he solicited or serviced on behalf of

Arenson during his employment. (Id. ¶ 21 & Ex. A.) Arneson alleges that during his employment

with Arenson, Kopelman had communicated with John D. Fanburg, Esq. of Brach Eichler and Mr.

Fanburg’s assistant regarding the possible sale of office furniture. (Id. ¶ 23.) Arenson alleges

further that Kopelman later again solicited Brach Eichler LLC during his employment with

Arenson’s competitor, in violation of the non-solicitation provision of the Offer Letter. (Id. ¶ 22.)

       In November 2020, Arneson commenced this action in the Supreme Court of the State of

New York, New York County, seeking to claw back the draw wages paid to Kopelman and to

recover damages stemming from Kopelman’s alleged violation of a non-solicitation clause

provision. (See generally Compl.) Kopelman timely removed the case to this Court. (Notice

Removal [ECF No. 1].)



                                                 2
       Shortly after removal, Arenson moved to disqualify Brach Eichler from representing

Kopelman in this action. (Mot. Disqualify [ECF No. 5].) Prior to removal, Arenson served Brach

Eichler with a subpoena ad testificandum and duces tecum regarding Kopelman’s alleged breach

of the non-solicitation provision of the Offer Letter. (Pl.’s Br. 2 [ECF No. 6]; see Cohen Decl. ¶ 6

[ECF No. 7]; Cohen Decl. Ex. 2 [ECF No. 7-2].) Arenson argues that disqualification of Brach

Eichler as counsel for Kopelman is required because Brach Eichler is a necessary witness in this

action and its testimony will prejudice Kopelman. (Pl.’s Br. 2.)

       In opposition, Kopelman argues that the witness at issue, Mr. Fanburg, is a corporate

attorney who is not serving as litigation counsel in this matter and does not possess information

adverse to Kopelman’s interests. (Def.’s Opp. 1 [ECF No. 10].) In support of his opposition,

Kopelman submitted declarations of himself and Fanburg. (Fanburg Decl. [ECF No. 10-1];

Kopelman Decl [ECF No. 10-2].) The declarations explain that Fanburg contacted Kopelman in

July 2020 to purchase a chair for his assistant to utilize in her home and that Kopelman did not

contact Fanburg to solicit Brach Eichler’s business. (Fanburg Decl. ¶¶ 8–9; Kopelman Decl. ¶¶ 9–

11.)

                                      LEGAL STANDARD

       The power to disqualify counsel derives from courts’ “inherent power to ‘preserve the

integrity of the adversary process.’” Hempstead Video, Inc. v. Inc. Vill. of Valley Stream, 409 F.3d

127, 132 (2d Cir. 2005) (quoting Bd. of Educ. v. Nyquist, 590 F.2d 1241, 1246 (2d Cir. 1979)).

Disqualification of counsel “is a ‘drastic measure’ that is viewed with disfavor in this Circuit.”

Arista Records LLC v. Lime Grp. LLC, No. 06 CV 5936(KMW), 2011 WL 672254, at *4 (S.D.N.Y.

Feb. 22, 2011). The decision to disqualify counsel “is a matter committed to the sound discretion

of the district court.” Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72–73 (2d Cir. 1990)



                                                 3
(collecting cases). The movant bears a “heavy burden” to demonstrate that disqualification is

warranted. Rizzuto v. De Blasio, No. 17-CV-7381 (ILG) (ST), 2019 WL 1433067, at *2 (E.D.N.Y.

Mar. 29, 2019) (citing Evans v. Artek Sys. Corp., 715 F.2d 788 (2d Cir. 1983)).

       New York Rule of Professional Conduct 3.7(a) provides, with certain exceptions, that “[a]

lawyer shall not act as advocate before a tribunal in a matter in which the lawyer is likely to be a

witness on a significant issue of fact.” N.Y. R. Prof’l Conduct § 3.7(a). Disqualification is

required under subsection (a) only where the lawyer will act as an advocate before the jury. See

Murray v. Metro. Life Ins. Co., 583 F.3d 173, 179 (2d Cir. 2009); accord Finkel v. Frattarelli Bros.,

Inc., 740 F. Supp. 2d 368, 373 (E.D.N.Y. 2010).

       Rule 3.7(b) provides that “[a] lawyer may not act as advocate before a tribunal in a matter

if another lawyer in the lawyer’s firm is likely to be called as a witness on a significant issue other

than on behalf of the client, and it is apparent that the testimony may be prejudicial to the client.”

N.Y. R. Prof’l Conduct § 3.7(b)(1). The Second Circuit has explained that “[b]ecause the tribunal

is not likely to be misled when a lawyer acts as advocate in a trial in which another lawyer in the

lawyer’s firm will testify as a necessary witness, [Model Rule 3.7(b)] permits the lawyer to do so

except in situations involving a conflict of interest.” Murray, 583 F.3d at 178 (quoting A.B.A.

Model Rules of Prof’l Conduct § 3.7 cmt. 5); see also Gurvey v. Cowan, Liebowitz & Latman,

P.C., No. 06 Civ. 1202(LGS)(HBP), 2014 WL 6491281, at *4 (S.D.N.Y. Nov. 20, 2014). Under

this Rule, “a law firm can be disqualified by imputation only if the movant proves by clear and

convincing evidence that [A] the witness will provide testimony prejudicial to the client, and [B]

the integrity of the judicial system will suffer as a result.” Murray, 583 F.3d at 178–79.

       Disqualification may be appropriate under both subsections (a) and (b) only where the

testimony by counsel is “necessary.” Power Play 1 LLC v. Norfolk Tide Baseball Club, LLC, No.



                                                  4
17cv4831, 2017 WL 5312193, at *2 (S.D.N.Y. Nov. 13, 2017) (quoting Finkel, 740 F. Supp. 2d

at 373–74); see Davin v. JMAM, LLC, 27 A.D.3d 371, 371, 812 N.Y.S.2d 494 (1st Dep’t 2007);

Daniel Gale Assocs., Inc. v. George, 8 A.D.3d 608, 609, 779 N.Y.S.2d 573 (2d Dep’t 2004). When

considering the necessity of testimony, courts “examine factors such as the significance of the

matters, weight of the testimony, and availability of other evidence.” Finkel, 740 F. Supp. 2d at

373 (quoting Kubin v. Miller, 801 F. Supp. 1101, 1113 (S.D.N.Y. 1992)). This inquiry “does not

focus on whether the attorney possesses discoverable knowledge, but rather whether trial of the

case will in fact require his testimony.” John Wiley & Sons, Inc. v. Book Dog Books, LLC, 126 F.

Supp. 3d 413, 422 (S.D.N.Y. 2015) (collecting cases); see also S & S Hotel Ventures Ltd. P’ship

v. 777 S.H. Corp., 69 N.Y.2d 437, 446, 515 N.Y.S.2d 735, 508 N.E.2d 647 (1987) (“Testimony

may be relevant and even highly useful but still not strictly necessary.”).

       Moreover, disqualification is warranted only where testimony of the lawyer-witness may

be prejudicial to the client. See Murray, 583 F.3d at 178; Finkel, 740 F. Supp. 2d at 373.

Testimony is prejudicial where it is “sufficiently adverse to the factual assertions or account of

events offered on behalf of the client, such that the bar or the client might have an interest in the

lawyer’s independence in discrediting that testimony.” Murray, 583 F.3d at 178 (quoting Lamborn

v. Dittmer, 873 F.2d 522, 531 (2d Cir. 1989)). The movant “bears the burden of demonstrating

specifically how and as to what issues in the case the prejudice may occur and that the likelihood

of prejudice occurring [to the witness-advocate’s client] is substantial.” Id. (quoting Lamborn, 873

F.2d at 531). “Speculation as to the testimony that counsel would give is not sufficient to support

a motion to disqualify.” Finkel, 740 F. Supp. 2d at 376–77 (citing Capponi v. Murphy, 772 F.

Supp. 2d 457, 472 (S.D.N.Y. 2009); and Paramount Commc’ns, Inc. v. Donaghy, 858 F. Supp.

391, 394 (S.D.N.Y. 1994)).



                                                 5
       The Second Circuit has explained that “Rule 3.7 lends itself to opportunistic abuse.”

Murray, 583 F.3d at 178. Motions under Rule 3.7 therefore “are subject to fairly strict scrutiny”

to “guard against the tactical use of motions to disqualify counsel.” Id. (quoting Lamborn v.

Dittmer, 873 F.2d 522, 531 (2d Cir. 1989)). Courts are generally reluctant to grant motions to

disqualify because they “are often tactically motivated, cause undue delay, add expense, and have

‘an immediate adverse effect on the client by separating him from counsel of his choice.’” Fischer

v. Clark, No. 08–CV–3807 (JS)(ARL), 2009 WL 3063313, at *8 (E.D.N.Y. Sept. 24, 2009).

                                            ANALYSIS

       As a preliminary matter, Arenson moves to disqualify not only the potential lawyer-witness

Fanburg, but also Brach Eichler, arguing primarily that disqualification is required under Rule

3.7(a). (See generally Pl.’s Br.) But as Kopelman points out, Fanburg is not serving as counsel to

Kopelman in this matter (nor is Fanburg even a litigation attorney). (Def.’s Opp. 1.) Because

Fanburg is not serving as trial counsel and will not advocate before the jury, Rule 3.7(a) does not

apply, let alone provide a basis for disqualification. See Murray, 583 F.3d at 179 (holding that

Rule 3.7(a) did not apply to disqualify four attorneys where “[t]hree of them are transactional

lawyers who are not and will not be trial advocates; [and] the fourth, a litigator, is a member of the

trial team, but will not act as an advocate before the jury”); BT Holdings, LLC v. Village of Chester,

No. 15 Civ. 1986(CS)(JCM), 2015 WL 8968360, at *6 (S.D.N.Y. Dec. 14, 2015) (holding that Rule

3.7(a) did not apply where attorney witness would not be advocating at trial); see also Ramey v.

Dist. 141, Int’l Ass’n of Machinists & Aerospace Workers, 378 F.3d 269, 283 (2d Cir. 2004)

(noting that the witness advocate rule apples “where the attorney representing the client before a

jury seeks to serve as a fact witness in that very proceeding”); John Wiley & Sons, 126 F. Supp.

3d at 420 (“Disqualification under subsection (a) applies only when the attorney-witness actually



                                                  6
serves as trial counsel.” (quoting Corrado v. N.Y. State Unified Court Sys., No. CV 2012–

1748(DLI)(MDG), 2014 WL 119407, at *2 (E.D.N.Y. Jan. 10, 2014))).

         The only potential basis for disqualification here is Rule 3.7(b). 2 Arenson has not carried

its burden to demonstrate that disqualification is appropriate under Rule 3.7(b). Assuming

testimony of Brach Eichler is necessary, it cannot be said at this early stage that such testimony

would be prejudicial to Kopelman.                Acknowledging that Kopelman has not answered the

Complaint, Arenson “assumes that Kopelman will deny that he breached the non-complete

agreement in the Offer Letter by soliciting Brach Eichler” and “expects that Brach Eichler’s

testimony will directly contradict Kopelman’s denials.” (Pl.’s Br. 6 (emphasis added) (footnote

omitted).) Arenson’s argument that testimony of Brach Eichler would be prejudicial to Kopelman

rests on sheer speculation. See In re Corp. Res. Servs., Inc., 595 B.R. 434, 447 (S.D.N.Y. 2019)

(reversing disqualification under Rule 3.7(b) because the court was “unwilling to rely solely on

the Trustee’s speculation that Greene will provide testimony against his client's interest” (citing

Gormin v. Hubregsen, No. 8 Civ. 7674 (PGG), 2009 WL 508269, at *2 (S.D.N.Y. Feb. 27, 2009);

and Finkel, 740 F. Supp. 2d at 376)); Shabbir v. Pakistan Int’l Airlines, 443 F. Supp. 2d 299, 308

(E.D.N.Y. 2005) (“The more speculative the potential prejudice, the less likely a court will be to

grant a motion to disqualify.” (citing Donaghy, 858 F. Supp. at 398)).

         Even if Fanburg were to testify as Arenson “expects,” Arenson has not shown that such

testimony would be “adverse to the factual assertions or account of events offered on behalf of the


    2
       Arenson did not argue for disqualification under subsection (b) in its opening brief, raising that provision only
in its reply brief. (Pl.’s Reply 4 [ECF No. 12].) Generally, “[a]rguments may not be made for the first time in a reply
brief.” Knipe v. Skinner, 999 F.2d 708, 711 (2d Cir. 1993); see also Ernst Haas Studio, Inc. v. Palm Press, Inc., 164
F.3d 110, 112 (2d Cir. 1999). However, “reply papers may properly address new material issues raised in the
opposition papers so as to avoid giving unfair advantage to the answering party.” Bravia Capital Partners, Inc. v.
Fike, 296 F.R.D. 136, 144 (S.D.N.Y. 2013) (quoting Bayway Ref. Co. v. Oxygenated Mktg. & Trading A.G., 215 F.3d
219, 226–27 (2d Cir. 2000)). Because Kopelman raised Rule 3.7(b) in his opposition brief (see Def.’s Opp. 4–5, 7–8),
the Court will consider Arenson’s arguments under that subsection. See, e.g., Zirogiannis v. Seterus, Inc., 221 F. Supp.
3d 292, 299 (E.D.N.Y. 2016).

                                                           7
client.” Murray, 583 F.3d at 178 (quoting Lamborn, 873 F.2d at 531). The declarations submitted

by Kopelman reflect that Fanburg’s testimony would, at least in part, be consistent with

Kopelman’s position and affirm his account of events. (Compare Fanburg Decl. ¶¶ 8–9, with

Kopelman Decl. ¶¶ 9–11.) See Acker v. Wilger, No. 12 Civ. 3620(JMF), 2013 WL 1285435, at *3

(S.D.N.Y. Mar. 29, 2013) (denying motion to disqualify where movant failed to show that counsel’s

testimony would differ from plaintiff’s); Finkel, 740 F. Supp. 2d at 377–78 (denying motion to

disqualify where there was “no reason to believe that counsel’s testimony would be inconsistent

with their clients’ account of the facts”).

        Courts generally find that motions to disqualify are premature where, as here, “there has

been only limited [or no] discovery and it is not yet clear the extent to which an attorney’s

testimony might be necessary or prejudicial.” Ross v. Blitzer, No. 09 Civ. 8666(HB), 2009 WL

4907062, at *3 (S.D.N.Y. Dec. 21, 2009) (collecting cases); see McDonald v. Hammons, 129 F.3d

114, 1997 WL 701372, at *2 (2d Cir. 1997) (summary order) (noting that the need for

disqualification “frequently only becomes clear at the conclusion of the underlying litigation”

(citing Richardson-Merrell Inc. v. Koller, 472 U.S. 424, 440 (1985); and Firestone Tire & Rubber

Co. v. Risjord, 449 U.S. 368, 377 (1981))); see also Gormin v. Hubregsen, No. 08-cv-7674, 2009

WL 508269, at *3 (S.D.N.Y. Feb. 27, 2009). Here, Kopelman has not answered the Complaint

and has indicated that he intends the move to dismiss (Def.’s Letter [ECF No. 4]); the Court has

not held a pretrial conference; no scheduling order has been entered; and neither Kopelman nor

Fanburg have been deposed. At this early stage, there is no record to support Arenson’s argument,

or for the Court to find, that disqualification is appropriate. See Prout v. Vladeck, 316 F. Supp. 3d

784, 810 (S.D.N.Y. 2018). Accordingly, the Court denies Arenson’s motion to disqualify without

prejudice to renewal after discovery and any summary judgment motion practice, should the case



                                                 8
not be resolved before trial. See id.; Ross, 2009 WL 4907062, at *4; Norman Reitman Co. v. IRB–

Brasil Resseguros S.A., No. 01 Civ. 0265(RCC), 2001 WL 1132015, at *4 (S.D.N.Y. Sept. 25,

2001); see also Ross, 2009 WL 4907062, at *4 n.5 (noting that “numerous courts in this district

have expressly permitted attorneys who were potential witnesses at trial to continue their

representation of their clients throughout the pretrial proceedings, including discovery and

dispositive motions” (collecting cases)).

                                            CONCLUSION

       For the reasons discussed above, Plaintiff Arenson’s motion to disqualify Brach Eichler

LLC as counsel for Defendant Kopelman is DENIED without prejudice to renewal once an

evidentiary record is established. Should it seek to renew its motion to disqualify, Arenson shall

file a letter requesting a pre-motion conference with the Court, as required under the Court’s

Individual Practice Rules. Kopelman shall answer or otherwise respond to the Complaint on or

before May 11, 2021.

       The Clerk of Court is respectfully requested to terminate docket entry 5.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __    ____________
                                                                     _______
                                                                     __   _____
                                                                             ____
                                                                             __ _ __
                                                                                  ____
                                                                                     ____
                                                                                       ___
                                                                                       __
Date: May 4, 2021                                   MARY Y KAY
                                                           KAY VYSKOCIL
                                                                 VYS
                                                                   YSK
                                                                   YS  KOCIIL
      New York, NY                                  United States
                                                           States District
                                                                     strict Judge
                                                                  Diist




                                                9
